Citation Nr: 1618087	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-37 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right Achilles tendon disability. 

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a respiratory disability including bronchitis.

4.  Entitlement to service connection for hypoglycemia.

5.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a gynecological disorder manifested by an abnormal pap smear.

8.  Entitlement to service connection for a disability manifested by bilateral hand tremors.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from July 1999 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned.  

The issues of service connection for gynecological and tremor disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have right Achilles tendonitis disability.

2.  Right trochanteric pain syndrome is attributable to service.  

3.  Bronchitis is attributable to service.  

4.  Hypoglycemia is a laboratory finding and is not a disability for VA compensation purposes and a chronic disability caused by hypoglycemia has not been diagnosed during the course of the Veteran's appeal.

5.  TMJ dysfunction is attributable to service.  

6.  Right knee patellofemoral pain syndrome is attributable to service.  


CONCLUSIONS OF LAW

1.  Right Achilles tendonitis disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  Right trochanteric pain syndrome was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  Bronchitis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

4.  The criteria for the establishment of service connection for hypoglycemia are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

5.  TMJ dysfunction was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

6.  Right knee patellofemoral pain syndrome was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence she should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Right Achilles Tendon Disability

The STRs show that the Veteran was placed on a physical profile in September 2006 due to Achilles tendonitis.  On a list of chronic illnesses, it was noted that the Veteran had Achilles tendonitis, dated October 2006.  The same diagnosis was made in another October 2006 record.  That diagnosis was also listed on a problem list in December 2006.  There was a follow-up in January 2007.  In March 2007, the Veteran reported having Achilles problems.  None of the records identified whether the Achilles tendonitis was on the left side, the right side, or both sides.

Post-service, in November 2008, the Veteran was afforded an examination by VA.  Physical examination of the right foot including of the Achilles tendon was normal.  

In a statement received in December 2009, A.P. indicated that the Veteran had bilateral foot problems and used orthotics.

The Veteran was afforded another examination in March 2013.  At that time, it was noted that the Veteran had left Achilles tendonitis in 2006.  It was noted that the left Achilles tendonitis had resolved.  The Veteran was not diagnosed as having right Achilles tendonitis.  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Court has stated in Clyburn v West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Mere pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability). 

In this case, the Veteran complains of right foot pain and there is a lay statement that basically indicates that she uses orthotics for her foot problems.  The Veteran is competent to report pain and the lay person is competent to report when pain has been observed.  However, the VA examination indicated that there is no current Achilles tendonitis as the underlying diagnosis to account for this pain and there is no diagnosis at all with regard to pain.  Although the Veteran is competent to report her symptoms, her statements are less probative than the VA medical examination report regarding whether she currently has underlying right foot pathology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative).

Thus, the most probative evidence establishes there is no present disability.  Absent a current diagnosis, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Right Hip Disability.

The STRs show that in August 2001, the Veteran reported that she had experienced bilateral hip pain for 4-6 weeks since her child was born consistent with SI dysfunction secondary to decreased stabilization and weakness of the hip musculature and abdominal musculature.  She had also been referred to physical therapy in July 2001 due to probable bilateral hip bursitis and the possible sacroiliac dysfunction.  In August 2001, bilateral hip bursitis was noted.

In July 2005, right hip sprain was noted.  In August 2005, a diagnosis of gluteus medius tendonitis as well as hip strain was noted.  In September 2005, right hip pain was noted.  X-rays were unremarkable.  In October 2005, it was noted that  magnetic resonance imaging (MRI) showed ongoing lumbar and right hip occult fracture/tumor.

In November 2005, hip sprain, hamstring insertion was noted.  In December 2005 and January 2006, joint hip pain was noted, but these records did not indicate if it was the right or left hip.  

Post-service, the  Veteran was afforded an examination by VA.  At that time, the Veteran reported hip pain since 2005.  Physical examination did not show positive findings and no right hip diagnosis was made.  

In a statement received in December 2009, A.P. indicated that the Veteran had hip problems which affected her mobility.  

In March 2013, the Veteran was afforded another examination which revealed no hip disability.  The Veteran was again examined after the Veteran reported bilateral hip pain.  The subsequent May 2015 examination revealed normal findings.  However, a diagnosis of trochanteric pain syndrome was made.  

In light of the history of inservice right hip strain and treatment for many complaints of pain as well as the post-service continued complaints of pain, service connection for right trochanteric pain syndrome was made.

Respiratory Disability including Bronchitis

The STRs show that in September 1999, a persistent cough was noted.  The Veteran was noted to have resolving bronchitis.  In May 2000, the Veteran was treated for an upper respiratory infection which was noted to have resolved.  She was also noted to have persistent bronchitis.  In July 2000, the Veteran was seen for a viral infection with a chronic cough.  In September 2000, the Veteran was prescribed antibiotics for upper respiratory infection with probable bacterial bronchitis.  Later in September 2000, it was noted that the Veteran was a smoker with bronchitis.  By October 2000, the upper respiratory infection had resolved.  A notation indicated that the Veteran had suffered from 5 upper respiratory infections in 2000.  In September 2001, the Veteran was seen for a cough.  In February 2002, the Veteran was seen for a viral syndrome.  In April 2002, it was noted that the Veteran had bronchitis, but it had resolved.  In March 2003, the Veteran reported on a Health Assessment that she had had bronchitis that bothered her.  The examiner noted that the Veteran had recently twice had bronchitis and the records reflect such treatment in January and March 2003.  In May 2003, the Veteran underwent pulmonary function testing which did not reveal asthma.  In January 2004, the Veteran was treated for bronchitis.  In March 2005, a chronic cough secondary to bronchitis was noted.  In May 2005, she had an upper respiratory infection.  In February 2006, the Veteran reported a three week history of a cough.  In August 2006, the Veteran was treated for an upper respiratory infection.  In November 2006, it was indicated that the Veteran may well have exercise induced asthma.  

In November 2008, the Veteran was afforded an examination by VA, but there were no abnormal findings.  The Veteran was subsequently afforded a VA examination in March of 2013 which yielded a diagnosis of intermittent bronchitis.  The examiner indicated that the intermittent bronchitis occurred about twice a year.  The intermittent acute bronchitis was secondary to allergic bronchitis.  The examiner felt that the bronchitis was not a chronic debilitating diagnosis.

The Veteran was treated on numerous occasions during service for bronchitis.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis, a skin condition, while in an "active stage" of the disease in order to fulfill the duty to assist.  In Voerth v. West, 13 Vet. App. 117 (1999), however, the Court stated that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  The holding in Ardison did not apply in Voerth because an orthopedic disability is different from a skin condition.  A flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Voerth, at 123.

In this particular case at hand, the Veteran's bronchitis episodes occur intermittently, but continually no less.  The VA compensation examiner's opinion is not entirely clear.  Although the examiner indicated that the bronchitis was not a chronic debilitating diagnosis, the examiner nonetheless indicated that it occurs intermittently.  That is, while it is not constant, it is continuous in its nature.  Since there is evidence that the Veteran's intermittent bronchitis began during service, there is a basis to grant her claim for service connection for this condition, particularly when all reasonable doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.

Hypoglycemia

In July 2004, possible hypoglycemia was noted and then reactive hypoglycemia was confirmed which resolved after she ate.  In October 2005, it was noted that the Veteran had hypoglycemia.  In December 2005, hypoglycemia was noted.  The same was noted in May 2006.  In March 2007, the Veteran reported having hypoglycemia.

On a March 2013 diabetes mellitus (DM) examination, it was noted that the Veteran had hypoglycemia in 2004.  The examiner indicated that the Veteran had never been diagnosed with DM and had no symptoms of DM.  She did not have DM during her four pregnancies.  She had been told she had hypoglycemia, but the examiner indicated that there were no blood sugars of the record except for the ones ordered in conjunction with this examination.

The Veteran asserts that she has a current disability manifested by hypoglycemia which began during service.  The STRs confirm the hypoglycemia finding.  However, the Board finds that hypoglycemia is not itself a disability, but is a clinical finding.  The Board acknowledges that hypoglycemia may in some cases be a manifestation of disability where it causes impairment of function, such as with DM.  However, there is no current chronic disability manifested by hypoglycemia.  Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for hypoglycemia is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

TMJ

The STRs show that in July 2006, TMJ pain was noted.  In March 2007, the Veteran reported having TMJ.  

Post-service, the Veteran was afforded a VA examination in November 2008.  At that time, it was noted that the Veteran had been diagnosed with TMJ in service and had current symptoms.  The diagnosis was TMJ dysfunction.

The Veteran was afforded another VA examination in March of 2013.  At that time, the examiner opined there did not appear to be any functional impairment or limitation in motion or function.  

At her Board hearing, the Veteran reported that she had been experiencing TMJ with popping and pain in her mouth when she opened it.  

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Board then is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In this case, the Board finds that TMJ was first manifest during service and the diagnosis was continued after service.  Although it was not shown on the 2013 examination, the Veteran credibly testified that she currently has TMJ.  Based on the nature of TMJ and the past diagnoses of that disorder, the Board finds that she is credible in her assessment.  Accordingly, and in affording the Veteran all reasonable doubt, service connection is warranted for TMJ dysfunction

Right Knee Disability.

The STRs show that on a list of chronic illnesses, it was noted that the Veteran had patellofemoral syndrome, dated October 2006.  In November 2006, the Veteran reported bilateral knee pain, but only a diagnosis with regard to the left knee was made.  In other records, patellofemoral pain syndrome was noted in both October and November 2006.  In January 2007, knee pain was noted.  In March 2007, the Veteran reported having knee problems.

Post-service, the Veteran was afforded an examination by VA in November 2008.  Physical examination was normal and x-rays could not be performed due to pregnancy.  No diagnosis was made at the time of a March 2013 examination.  However, the Veteran was treated by a private physician, Dr. R.P in May 2014 and he diagnosed patellofemoral maltracking.  Likewise, a subsequent VA examination dated in May 2015 diagnosed patellofemoral pain syndrome. 

The Board notes that the Veteran has been diagnosed as having patellofemoral pain syndrome, the same diagnosis that was made in service.  In addition, service connection for patellofemoral pain syndrome of the left knee has been granted.  In light of the identical diagnosis in service, post-service, and the Veteran's competent and credible reports of pain, service connection is also warranted for right knee patellofemoral pain syndrome.


ORDER

Service connection for right Achilles tendonitis disability is denied.

Service connection for right trochanteric pain syndrome is granted.  

Service connection for bronchitis is granted.  

Service connection for hypoglycemia is denied.

Service connection for TMJ dysfunction is granted.  

Service connection for right knee patellofemoral pain syndrome is granted.


REMAND

Gynecological Disorder Manifested by an Abnormal Pap Smear

The STRs show that in July 2000, the Veteran was seen for herpes simplex and condyloma.  She underwent cryotherapy and it was noted that she had vaginal warts.  In September 2000, three additional condyloma lesions were shown on examination.  November 2000 HIV testing was negative.  The Veteran subsequently became pregnant and gave birth in June 2001.  In October 2001, evidence of the presence of the papilloma virus was shown on testing (abnormal pap smear).  In November 2005, it was noted that the Veteran had the human papilloma virus (HPV).  In June 2006, it was indicated that the Veteran had new venereal warts.  A pelvic examination with cervical pap smear was normal.   

The post-service medical evidence, including a June 2015 examination, reflected normal findings.  The examiner indicated that the prior diagnoses of HPV, condyloma, and warts had resolved.  

The Board notes, however, that herpes and HPV/condyloma/warts can recur.  The Board finds that a VA examiner should opine if the Veteran has recurrent herpes and HPV/condyloma/warts.

A Disability Manifested by Bilateral Hand Tremors

The STRs show that in October 2004, it was noted that the Veteran had a significant bilateral tremor which was presumed to be benign.

Post-service, In December 2009, the Veteran's father submitted a statement in which he stated that the Veteran's hands would continually shake and she did not have that problem prior to service.  In addition, A.P. indicated that he had known the Veteran since 2004 and  she had exhibited problems with her hands shaking.

The Veteran was afforded a VA examination in March 2013.  She was shown to have a movement disorder and noted to have an essential tremor.  The diagnosis was benign familial tremor.  It is unclear if the Veteran has a congenital disorder.  Therefore, a VA opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA gynecology opinion to address the Veteran's claim for service connection for a gynecological disorder manifested by an abnormal pap smear.  The examiner should review the record.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran has recurrent herpes and HPV/condyloma/warts, which were initially diagnosed during service.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Obtain a VA neurology opinion to address the Veteran's claim for service connection for a disability manifested by bilateral hand tremors.  The examiner should review the record.  It should be noted that the benign tremor was noted in service.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the benign familial tremor is:

a) a congenital disease, a congenital defect, or an acquired disease or injury;

b) If the examiner determines that the Veteran's familial tremor disorder is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect in service; 

c) If the examiner determines that the Veteran's familial tremor disorder is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


